Citation Nr: 1619515	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-07 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior December 14, 2011 and between October 1, 2012 and October 2, 2013 and 30 percent as of December 1, 2014 for service-connected right total knee arthroplasty, residual of chondromalacia of right knee, post arthrotomy with partial meniscectomy.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is of record.

This issue was remanded by the Board for further development in July 2015.  Thereafter, the RO continued the denial of the claim as reflected in the September 2015 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

The Veteran reported during the Apri 2009 VA examination that he was unable to work due to the symptoms of his service-connected bilateral knee disabilities.  He also indicated in November 2009 that he was unable to work as a truck driver to severe right knee pain.  The June 2012 VA examiner noted that the Veteran's previous occupation was a truck driver and that he last worked in December 2011.  The Veteran explained that he could no longer return to his previous occupation due to chronic knee pain, limitations upon standing, climbing, stopping, and sitting.  The United States Court of Appeals for Veterans Claims (Court) holds that a TDIU claim is part and parcel of an initial or increased rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). ).  In light of the foregoing, the issue of entitlement to a TDIU is reasonably raised by the record and the Board will assume jurisdiction of this issue as indicated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated in the Introduction, the Board has assumed jurisdiction over the reasonably-raised TDIU claim.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In order to properly adjudicate this claim, the Veteran should be provided with a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  To ensure that the record is completely developed when the aforementioned new VA examination is performed and opinion is rendered, a few preliminary remand actions are necessary.  The Veteran must be informed of how to substantiate entitlement to a TDIU in compliance with the duty to notify.  In compliance with the duty to assist in substantiating his entitlement to a TDIU, the Veteran shall be asked to complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) as well as to submit or identify and authorize the release of any pertinent evidence.  

Although the Veteran was provided with a VA examination in August 2015 that evaluated the current severity of his right total knee arthroplasty, residual of chondromalacia of right knee, post arthrotomy with partial meniscectomy, the medical evidence of record shows that in November 2015 the Veteran reinjured his right knee after a falling and he experienced an increase in right knee symptoms to include swelling of the right knee.  Furthermore, new information obtained after a VA examination and opinion to determine whether his service-connected disabilities render him unemployable, could produce further evidence regarding the severity of the Veteran's service-connected right knee disability, thereby affecting the adjudication of his increased rating claim.  Thus, the Veteran's increased rating claim for his right knee disability must be remanded for the above reasons. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU to include on an extraschedular basis and request the Veteran to complete VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Allow him a reasonable opportunity to respond.  

2. Contact the Veteran to ask him to inform VA if he has any outstanding VA or private treatment with respect to the issues on appeal and to elicit from the Veteran the appropriate consent to obtain any relevant private treatment records.  If VA secures the proper consent from the Veteran, then attempt to obtain any treatment records related to the Veteran's claims on appeal and associate them with the Veteran's VA claims folder.

3. After completing the above development and associating any additional evidence with the claims file, schedule the Veteran for a VA examination or examinations to include a full evaluation of the Veteran's right knee disability to determine the current severity of the Veteran's service connected right knee disability.  The examiner should discuss the functional impact of the Veteran's service-connected disabilities regarding whether they result in him being unable to obtain or maintain substantially gainful employment.  The claims file must be made available for review and the report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the examination(s) and review of the claims file, the appropriate medical expert must provide an opinion on the Veteran's level of occupational impairment caused by his service-connected disabilities consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The medical expert should provide an explanation in support of his or her opinion.  The reasons should take into account the Veteran's reported symptoms and clinical findings, as well as, the medical evidence of record.  If the Veteran is found able to engage in physical or sedentary work, notwithstanding his service-connected disabilities, the medical expert should provide examples of the type(s) of employment the Veteran would be able to perform consistent with his education and work history.

4. Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


